COURT OF APPEALS
                         EIGHTH DISTRICT OF TEXAS
                              EL PASO, TEXAS
                                     §
  LEONARDO RAMIREZ,                              No. 08-19-00097-CR
                                     §
                 Appellant,                         Appeal from the
                                     §
  v.                                               41st District Court
                                     §
  THE STATE OF TEXAS,                          of El Paso County, Texas
                                     §
                  State.                         (TC# 20170D04632)
                                     §

                                           ORDER

       Appellant has filed a fourth motion to file his brief. The Court will not act on the motion
unless it is amended to adequately explains in detail the need for the extraordinary relief that he
seeks.

        Appellant was found guilty of Driving While Intoxicated, Third Offense, on January 29,
2019. He is currently incarcerated. He filed a notice of appeal on April 12, 2019. By August 2,
2019 both the Clerk’s Record and the Reporter’s Records were filed with this Court. His brief was
accordingly due on September 1, 2019. Appellant filed three extensions of time and has been
granted three thirty-day extension of time, making his brief due on November 30, 2019. With the
last extension, the Court stated that no further extensions would be considered by the Court.

       Any motion to extend the time to file a brief must state “the facts relied on to reasonably
explain the need for an extension[.]” TEX.R.APP.P. 10.5(b)(1)(C). The first three of Appellant’s
motions contained the identical reason justifying the extension:

       Counsel, as a sole practitioner, has had an extraordinary heavy jury trial and
       appellate briefing schedule, jury trial scheduled during this briefing timeline, all
       requiring extensive research and preparation time.

       Attorney for appellant is currently involved in several complex criminal matters
       that require extensive research, preparation of witnesses, and evidence for

                                                1
       deposition and trial, set before the district courts of Texas, along with counsel's
       responsibilities on other urgent client matters.

Those stated reasons refer to a “heavy jury trial and appellate briefing schedule” without any
specific mention of the cases referred to. The same reasons reference work on “several complex
criminal matters” without any specific mention of the matters at issue. And in the face of this
Court’s order that no further extensions would be considered, Appellant’s fourth motion contains
the exact same language. The cited reasons do not state the facts relied on to justify the
extraordinary relief sought. Stated otherwise, use of boilerplate and non-specific reasons for an
extension are inadequate to justify a fourth extension of time to file a brief.

         Appellant may amend his motion to provide a specific factual basis for the extraordinary
relief sought to this Court on or before December 6, 2019.

       IT IS SO ORDERED this 27th day of November, 2019.

                                            PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.




                                                 2